Citation Nr: 0311432	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania, denying the veteran's claim for increase for 
his service-connected post-traumatic stress disorder.


REMAND

Prior to April 2003, the veteran had not sought a hearing 
either before RO&IC personnel or the Board in connection with 
this matter.  In March 2003, he was advised of the RO&IC's 
certification of his appeal to the Board, and of his right to 
request a Board hearing within 90 days.  In correspondence 
received by the Board on April 23, 2003, the veteran 
requested a Board hearing.  In reply to the Board's request 
for clarification as to the location of such hearing, the 
veteran, in a statement received in May 2003, noted that he 
was requesting a hearing before the Board at the RO&IC.  In 
order to ensure that the veteran is afforded due process, 
this matter must be returned to the ROIC for the scheduling 
of the requested hearing.

Accordingly, this matter is hereby REMANDED to the RO&IC for 
the following action:

The veteran should be afforded a hearing 
before the Board, sitting at the ROIC, in 
connection with his April 2003 request 
therefor.  Thereafter, the case should be 
returned to the Board.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




